Title: To George Washington from Richard Caswell, 6 May 1778
From: Caswell, Richard
To: Washington, George


                    
                        Sir
                        No. Carolina New Bern 6th May 1778.
                    
                    I had the honor to recieve your favor of the 28th March, some few days past. A Quantity of the Clothing purchased for our Troops have been, previous thereto sent on, directed to the Clothier General at  Lancaster, what have been since, or may be sent for our Troops, shall be directed to the officer commanding our Brigade. The General Assembly of this state which rose a few days ago passed an Act for the Completion of the Battalions of this state—A Copy of which I have the honor to enclose you. And I beg leave to assure your Excellency that every means in my power shall be used for raising and forwarding the Men agreeable to your orders.
                    In pursuance of a Resolution of the General Assembly, of which the enclosed is a Copy, I take the liberty of recommending to your Excellency’s notice the Bearer Monsieur de Cambray—who arrived in this state about two months ago, since which he has been busily employed here in constructing a Fort at Cape Lookout-Bay, which may be of very great Utility to the states. He wishes you to be informed that his stay here was merely for the service of the States, having refused any allowance from this State for his very essential labours. He is desirous of entering into the Army, and I believe has Letters to Congress, and to your Excellency, which make it the less necessary that I should say any thing further in respect to him. I have the honor to be with the greatest respect and regard, Sir, your Excellency’s most ob. & very huml. Servant
                    
                        R. Caswell.
                    
                